DETAILED ACTION
This Office Action is in response to the Request for Continued Examination (RCE) filed on 9 June 2022.
Claims 1-7, 9-16, 18-26 and 28-30 are presented for examination.
Claims 1, 4-7, 9, 11, 15-16, 20, 23-26 and 28-30 are amended.
Claims 8, 17 and 27 are canceled.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9 June 2022 has been entered.

 Response to Arguments
Applicant’s arguments, see pages 11-17, filed 9 June 2022, with respect to the 35 USC § 102/103 Rejection of Claims 1-4, 11-14, 20-23 and 28 have been fully considered and are persuasive.  The 35 USC § 102/103 Rejection of Claims 1-4, 11-14, 20-23 and 28 has been withdrawn. 

Allowable Subject Matter
Claims 1-7, 9-16, 18-26 and 28-30 are allowed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Golitschek et al (US 2010/0015923 A1) discloses Communication Scheme for Channel Quality Information.  Specifically, Figure 13 and paragraphs 191 and 193.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LATRESA A McCALLUM whose telephone number is (571)270-5385. The examiner can normally be reached M-F 7:00am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IAN N MOORE can be reached on 571-272-3085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/L.A.M/           Examiner, Art Unit 2469                                                                                                                                                                                             /Ian N Moore/Supervisory Patent Examiner, Art Unit 2469